IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-20913
                          Conference Calendar



WARDELL MOORE,

                                           Plaintiff-Appellant,

versus

JAMES VANICEK; RICK BOHLMANN,

                                           Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-99-CV-4133
                          --------------------
                            February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Wardell Moore (“Moore”), Texas state prisoner # 845237,

appeals the district court’s dismissal of his 42 U.S.C. § 1983

complaint.     Moore argues that he was falsely arrested and

subsequently maliciously prosecuted.    The district court did not

abuse its discretion in dismissing Moore’s complaint as

frivolous.     See Brown v. Board of Commr's of Bryan County, Ok.,

67 F.3d 1174, 1180 (5th Cir. 1995); Price v. Roark, 256 F.3d 364,

370 (5th Cir. 2001).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20913
                                -2-

     Moore’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.    See 5TH CIR.

R. 42.2.   The dismissal of this appeal and the dismissal as

frivolous by the district court each count as a “strike” for

purposes of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103

F.3d 383, 387-88 (5th Cir. 1996).   Moore therefore has two

“strikes” under 28 U.S.C. § 1915(g).   We caution Moore that once

he accumulates three strikes, he may not proceed in forma

pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.